Citation Nr: 9910014
Decision Date: 04/09/99	Archive Date: 06/24/99

DOCKET NO. 97-11 848               DATE APR 09, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel

VACATUR

The veteran served on active duty from January 1951 to May 1971. He
died in June 1993, and the appellant is his widow.

This matter first came before the Board of Veterans' Appeals
(Board) in May 1998. The Board at that time determined that the
appellant had filed a timely substantive appeal with respect to a
July 1994 decision by the RO that denied service connection for the
cause of the veteran's death.  The underlying claim of service
connection was remanded to the RO for additional development.

Thereafter, in November 1998, the RO returned the claims folder to
the Board for further appellate consideration, and the Board, by a
decision entered in December 1998, denied service connection for
the cause of the veteran's death.  A few days later, the appellant
filed a motion for reconsideration of the Board's December 1998
,decision. 38 C.F.R.  20.1000 (1998).  The appellant asserted, in
essence, that she had mailed additional, pertinent evidence to the
RO in November 1998, that the RO had failed to forward the evidence
to the Board, and that, as a result, the record before the Board in
December 1998 was incomplete.

The Board concurs with the appellant's assessment.  The record
shows that on November 10, 1998--the same day the RO sent the
claims folder back to the Board for appellate review--the RO
received from the appellant additional evidence pertinent to the
claim on appeal.  The record further reflects that this evidence
was not forwarded to the Board, contrary to applicable regulation,
see 38 C.F.R.  19.37 ,(1998), and that the evidence was therefore
improperly withheld from the Board's consideration in December
1998.

VA regulations provide that an appellate decision may be vacated by
the Board at any time upon the request of the appellant or her
representative, or on the Board's own motion, when there has been
a denial of due process. 38 C.F.R.  20.904(a)

2 -

(1998).  Here, the Board finds that its consideration of the
appellant's claim in December 1998 was based on an incomplete
record, and that the appellant was therefore not afforded full due
process of law.  Consequently, the Board's decision, dated December
8, 1998, is hereby VACATED.

In view of the Board's order vacating its December 1998 decision,
the appellant's motion for reconsideration of that decision is
moot.  The claim of entitlement to service connection for the cause
of the veteran's death will be referred to another Member of the
Board who will undertake a de novo review of this matter and render
a new decision based on all of the evidence of record.  That
decision will be entered as if the December 1998 decision by the
Board had never been issued.

MARK F. HALSEY
Member, Board of Veterans' Appeals

Under 38 U.S.C.A.  7252 (West 1991), only a decision of the Board
of Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known and the United States Court of
Veterans Appeals prior to March 1, 1999). This order does not
constitute a decision of the Board on the merits of your appeal. 38
C.F.R.  20.1100(b) (1998).

3 -

Citation Nr: 9835991  
Decision Date: 12/08/98    Archive Date: 12/15/98

DOCKET NO.  97-11 848 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.



INTRODUCTION

The veteran served on active duty from January 1951 to May 
1971.  He died on June [redacted], 1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1994 rating decision.  The 
issue addressed in this rating decision, and subsequently 
developed for appellate review, was entitlement to service 
connection for the cause of the veterans death.  
Subsequently, a question arose as to the timeliness of the 
appellants appeal of this denial, and this timeliness issue 
was addressed by the Board in a May 1998 decision.  Having 
resolved the timeliness of appeal issue in the appellants 
favor, the Board remanded the claim of entitlement to service 
connection for the cause of the veterans death for 
additional development.

The basis for the May 1998 remand was the need to clarify 
whether the appellant desired representation.  It appears 
that she has opted not to be represented.  Therefore, while a 
service organization has presented arguments in this case, 
the Board has proceeded without reference to any arguments 
but those made by the appellant.

The Board notes that the appellant has referred to her desire 
to obtain full widows benefits.  The Board construes 
such a reference as a desire to pursue claims for death 
benefits other than the award of service connection for the 
cause of the veterans death.  However, because the service 
connection issue was the only one addressed and prepared for 
appellate review, it is the only issue now before the Board.  
The RO should undertake appropriate action as to any other 
claim for death benefits, if such action has not already been 
taken.



CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veteran died as a result of 
respiratory failure and lung cancer, which cancer was the 
result of exposure to herbicides during a period of service 
in the Republic of Vietnam.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not 
submitted a well-grounded claim of service connection for the 
cause of the veterans death.


FINDING OF FACT

No competent medical evidence has been presented to link any 
fatal disease process to military service, or to show that 
the veteran had a disease that contributed to his death and 
which may be presumed to have been incurred in service.


CONCLUSION OF LAW

The appellants claim of service connection for the cause of 
the veterans death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1131, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  Id.  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  In short, VA is not required to 
adjudicate a claim until after the appellant has met her 
initial burden of submitting a well-grounded one.  

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection for the cause of the veteran's death, this means 
that evidence must be presented which in some fashion links 
the fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(1998).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  § 3.312.  The requirement that 
evidence be presented to show a nexus between the fatal 
process and in-service injury or disease may be satisfied 
through use of a legal presumption that certain diseases 
manifesting themselves within a prescribed period following 
service are related to service.  Caluza v. Brown, 7 Vet.App. 
498 (1995); 38 U.S.C.A. §§ 1112, 1116 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1996).

A principal cause of death is a disability that, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  § 3.312.  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.  

The veteran's death certificate shows that he died of sepsis 
which was due to or the consequence of medullary thyroid 
carcinoma.  A supplementary autopsy report indicates that the 
cause of death was respiratory failure secondary to bilateral 
bronchopneumonia.  Records dated in 1992 show that the 
veteran was well until about April 1992 when he developed hip 
pain.  Further investigation revealed poorly differentiated 
metastatic carcinoma affecting the liver and bone, with the 
primary site unknown.  By September 1992, it was clearly 
articulated that the veteran had metastatic medullary 
carcinoma of the thyroid with extensive liver and bone 
metastases.  

The appellant contends that the veteran was exposed to 
herbicides in the Republic of Vietnam during his period of 
military service and that the fatal disease process, which 
she has described as including lung cancer ought to be 
attributed to this in-service herbicide exposure.  However, 
she has submitted no competent evidence to support this 
assertion.  There has been no evidence presented to show that 
the appellant is now competent to provide a medical opinion 
regarding causation of the fatal disease process.  In fact, 
the only medical evidence of record on this point directly 
contradicts the appellants proposition that the veteran had 
lung cancer.  Indeed, no medical evidence has been presented 
that tends to prove that the veteran had any service-related 
difficulty that contributed, directly or indirectly, to his 
demise.  

The Board notes that the veteran served in Vietnam which 
allows the Board to presume that he was in fact exposed to 
herbicide agents, absent the presentation of affirmative 
evidence to establish that he was not so exposed.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  There being no evidence to 
suggest that the veteran was not exposed to herbicide agents 
as defined in 38 C.F.R. § 3.307(a)(6) (1998), the presumption 
of exposure works in the appellants favor.  Therefore, the 
only requirement for a well-grounded claim based on herbicide 
exposure would be the presentation of competent evidence 
showing that the veteran developed one or more of the 
diseases presumed to be caused by such exposure within the 
time frames set forth in 38 C.F.R. § 3.307(a)(6)(ii) (1998).  
These diseases are identified at 38 C.F.R. § 3.309(e) (1998).

As noted above, the appellant contends that the carcinoma 
diagnosed in the veterans case was in fact a lung cancer, 
one of the diseases identified in § 3.309(e).  However, no 
medical evidence has been presented to support this 
contention.  Neither the VA records prepared in 1992 when the 
veterans cancer was first diagnosed nor the autopsy report 
indicates a diagnosis of lung cancer.  Consequently, the 
Board finds that no competent evidence has been presented to 
show that the veteran had a disability that may be presumed 
to have been due to herbicide exposure.  See Brock v. Brown, 
No. 95-444 (U.S. Vet. App. Mar. 21, 1997). 

The Board also notes that any malignant tumor, or certain 
other problems such as hypertension, which the veteran had, 
shown within one year of the veterans separation from 
service may be presumed to have been incurred in or 
aggravated by military service.  38 C.F.R. § 3.309(a) (1996).  
However, no evidence has been presented to suggest that the 
veterans hypertension or thyroid carcinoma with metastases 
became manifest within a year of his separation from service.  
Therefore, even with consideration of evidentiary 
presumptions, the appellants claim of service connection is 
not well grounded within the meaning of applicable law.  See 
Brock, supra.  

Absent the presentation of competent medical evidence linking 
a cause of death to military service, the Board finds that 
the appellant has not met the burden of submitting a well-
grounded claim.  When a well-grounded claim has not been 
presented, the Board does not have jurisdiction to act.  
Boeck v. Brown, 6 Vet.App. 14 (1993).  Therefore, the appeal 
for service connection for the cause of the veterans death 
must be denied.


ORDER

Service connection for the cause of the veterans death is 
denied.



           
     MARK F. HALSEY
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
